
	

113 S2120 IS: To expand the prohibition on the manufacture, distribution, and importation of children's products that contain phthalates, and for other purposes.
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2120IN THE SENATE OF THE UNITED STATESMarch 12, 2014Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo expand the prohibition on the manufacture, distribution, and importation of children's products
			 that contain phthalates, and for other purposes.
	1.Expansion of prohibition on manufacture, distribution, and importation of children's products
			 containing phthalates(a)In generalSection 108 of the Consumer Product Safety Improvement Act of 2008 (Public Law 110–314; 15 U.S.C.
			 2057c) is amended—(1)in subsection (a)—(A)by striking children's toy or child care article and inserting children's product; and(B)by striking or benzyl butyl phthalate (BBP) and inserting benzyl butyl phthalate (BBP), diisononyl phthalate (DINP), diisodecyl phthalate (DIDP), or
			 di-n-octyl phthalate (DnOP); and(2)in subsection (b)—(A)by striking paragraph (1);(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and(C)in paragraph (2), as redesignated by subparagraph (B), by striking a final rule and all that follows through evaluate the findings and inserting a final rule to evaluate the findings.(b)Conforming amendmentsSuch section is further amended—(1)in subsection (c)—(A)by striking subsections (a) and (b)(1) and any rule promulgated under subsection (b)(3) and inserting subsection (a) and any rule promulgated under subsection (b)(2); and(B)by striking children's toy or child care article each place it appears and inserting children's product;(2)in subsection (d)(1), by striking children's toy or child care article and inserting children's product;(3)in subsection (e), by striking subsection (a) or (b)(1) or any rule promulgated by the Commission under subsection (b)(3) and inserting subsection (a) or any rule promulgated by the Commission under subsection (b)(2);(4)in subsection (f), by striking subsections (a) and (b)(1) and any rule promulgated under subsection (b)(3) and inserting subsection (a) and any rule promulgated under subsection (b)(2); and(5)in subsection (g), by adding at the end the following:(E)The term children's product has the meaning given such term in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a))..
				
